AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”), is dated as of
November 2, 2012 (the “Amendment Effective Date”), by and among Lionbridge
Technologies, Inc., a Delaware corporation (the “Company”), Lionbridge
International Finance Limited, a company formed under the laws of Ireland (the
“Foreign Borrower”, and, together with the Company, the “Borrowers”), the
Foreign Guarantors from time to time parties to the Credit Agreement referred to
below (collectively, the “Foreign Guarantors”), the US Guarantors from time to
time parties to the Credit Agreement referred to below (collectively, the “US
Guarantors”), and HSBC Bank USA, N.A., as the lender (in such capacity, the
“Lender”), as administrative agent (in such capacity, the “Agent”) and as sole
lead arranger and sole book runner (“HSBC”).

RECITALS

WHEREAS, the Borrowers, the US Guarantors, the Foreign Guarantors, the Lender
and the Agent are parties to that certain Credit Agreement, dated as of
December 21, 2006 (as amended from time to time, the “Credit Agreement”); and

WHEREAS, the Borrowers have requested, and HSBC, as Lender, has agreed to,
certain amendments to the Credit Agreement, including, among other things,
amending Section 6.10 (Restricted Payments) of the Credit Agreement to permit
certain repurchases of Capital Stock.

NOW, THEREFORE, in consideration of the foregoing, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to Section 1.1 of the Credit Agreement.

Section 1.1 of the Credit Agreement is hereby amended as follows:

The definition of “Fixed Charge Coverage Ratio” is amended and restated in its
entirety to read as follows:

“Fixed Charge Coverage Ratio” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for the four consecutive quarters ending on
the last day of any fiscal quarter of the Company, the ratio of (a) Consolidated
EBITDA for the applicable period minus Consolidated Capital Expenditures for the
applicable period minus Restricted Payments permitted under Section 6.10(c) to
the extent paid in cash during the applicable period to (b) the sum of
Consolidated Interest Expense paid or payable in cash for such period plus
amounts paid or payable in cash during such period paid in respect of federal,
state, local and foreign income, value added and similar taxes.

2. Amendment to Section 6.10 of the Credit Agreement.

Section 6.10 of the Credit Agreement is hereby amended as follows:

by deleting the word “and” before clause (b) therein, and immediately after
clause (b) adding the following new clause (c):

“and (c) so long as the Credit Parties would be in compliance with the financial
covenants set forth in Section 5.9 (calculated on a pro forma basis as of the
date thereof after giving effect thereto), and so long as no Default or Event of
Default exists or would result therefrom, the Company may repurchase Capital
Stock issued by it in an aggregate amount not to exceed $6,000,000 in any fiscal
year”

3. Representations and Warranties. The Credit Parties hereby represent and
warrant to the Agent and Lender as follows:

3.1 Corporate Existence; Compliance with Law. Each of the Credit Parties (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (to the extent applicable under such laws),
(b) has the requisite power and authority and the legal right to own and operate
all its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified to conduct
business and in good standing (to the extent applicable) under the laws of
(i) the jurisdiction of its organization, (ii) the jurisdiction where its chief
executive office is located and (iii) each other jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to so qualify
or be in good standing could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect on the business or operations of
the Credit Parties and their Subsidiaries in such jurisdiction and (d) is in
compliance with all Requirements of Law, government permits and government
licenses except to the extent that the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.2 No Change. Since June 30, 2012, there has been no development or event
which, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

3.3 Corporate Power; Authorization; Enforceable Obligations. Each of the Credit
Parties has full power and authority and the legal right to make, deliver and
perform this Amendment and the other Credit Documents to which it is party and
has taken all necessary limited liability company or corporate action to
authorize the execution, delivery and performance by it of this Amendment and
the other Credit Documents to which it is party. No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
hereunder or with the execution, delivery or performance of this Amendment or
any other Credit Document by the Credit Parties (other than those that have been
obtained) or with the validity or enforceability of this Amendment or any other
Credit Document against the Credit Parties (except such filings as are necessary
in connection with the perfection of the Liens created by this Amendment or such
other Credit Documents). This Amendment and each other Credit Document to which
it is a party has been duly executed and delivered on behalf of each Credit
Party. This Amendment and each other Credit Document to which it is a party
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.4 No Legal Bar; No Default. The execution, delivery and performance of this
Amendment and the other Credit Documents will not violate any material
Requirement of Law or any material Contractual Obligation of any Credit Party
(except those as to which waivers or consents have been obtained), and will not
result in, or require, the creation or imposition of any Lien on any Credit
Party’s properties or revenues pursuant to any Requirement of Law or Contractual
Obligation other than the Liens arising under or contemplated in connection with
this Amendment and the other Credit Documents. No Credit Party is in default
under or with respect to any of its Contractual Obligations to the extent such
default could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

3.5 Credit Agreement. Before and after giving effect to this Amendment, the
representations and warranties of the Credit Parties contained in the Credit
Agreement and other Credit Documents are true and correct in all material
respects (if not qualified as to materiality or Material Adverse Effect) or in
any respect (if so qualified) on and as of the date of this Amendment as though
made at and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (if not qualified as to materiality or
Material Adverse Effect) or in any respect (if so qualified) as of such earlier
date.

4. Conditions Precedent to the effectiveness of this Amendment. This Amendment
shall become effective when the Lender shall have received a counterpart
signature page to this Amendment duly executed and delivered by the Borrowers,
the Foreign Guarantors and the US Guarantors.

5. Ratification. Except as otherwise expressly provided hereunder, the Credit
Agreement, the other Credit Documents and all documents, instruments and
agreements related thereto as hereby ratified and confirmed in all respects and
shall continue in full force and effect. The Credit Parties hereby confirm and
ratify that all security interests granted to Agent pursuant to the Security
Documents to secure, inter alia, the Credit Party Obligations, remain binding
and in full force and effect before and after giving effect to this Amendment.
This Amendment and the Credit Agreement as previously amended shall hereafter be
ready and construed as a single document.



  6.   Miscellaneous.

6.1 Counterparts. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, all of which counterparts shall together constitute one and
the same agreement. Delivery of an executed signature page of this Amendment by
telecopy or by other electronic means (in PDF format) shall be effective as an
in-hand delivery of an original executed counterpart hereof.

6.2 Severability. If any provision of this Amendment or any other Credit
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.3 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as a sealed instrument by their duly authorized representatives, all as
of the day and year first above written.

BORROWERS:

LIONBRIDGE TECHNOLOGIES, INC.,

a Delaware corporation

By: /s/Rory J. Cowan, President and CEO



    LIONBRIDGE INTERNATIONAL FINANCE LIMITED,

a Company formed under the laws of Ireland

By: /s/Tina Wang, Director

With respect to the foregoing Amendment, each of the US Guarantors acknowledges,
accepts and agrees that the provisions of Article X of the Credit Agreement
remain binding and in full force and effect with respect to the Credit Agreement
as amended hereby. Nothing contained in this Amendment shall affect or alter the
US Guaranty (as defined in the Credit Agreement) of the US Guarantors. In
addition, each US Guarantor confirms that its guaranty of the Credit Party
Obligations pursuant to the Credit Documents remains binding in full force and
effect before and after giving effect to this Amendment, and further confirms
and ratifies that all security interests granted to Agent pursuant to the
Security Documents to secure, inter alia, the Credit Party Obligations, remain
binding and in full force and effect before and after giving effect to this
Amendment.

      US GUARANTORS:  
VERITEST, INC.,
   


   
a Delaware corporation
   
By: /s/       Rory J. Cowan, President
   
 
   
LIONBRIDGE US, INC.,
a Delaware corporation
   
By: /s/       Rory J. Cowan, President
   
 
   
LIONBRIDGE GLOBAL SOLUTIONS II, INC.,
a New York corporation
   
By: /s/       Rory J. Cowan, President
   
 
   
LIONBRIDGE GLOBAL SOLUTIONS FEDERAL, INC.,
a Delaware corporation
   
By:/s/ Margaret A. Shukur, Secretary
   
 



    LIONBRIDGE GLOBAL SOURCING SOLUTIONS, INC., a Delaware corporation

     
By:
  By: /s/       Rory J. Cowan, President
 
   
/s/
 

 
   
Name:
  Rory Cowan



    Title: President

With respect to the foregoing Amendment, each of the Foreign Guarantors
acknowledges, accepts and agrees that the provisions of Article XI of the Credit
Agreement remain binding and in full force and effect with respect to the Credit
Agreement as amended hereby. Nothing contained in this Amendment shall affect or
alter the Foreign Guaranty (as defined in the Credit Agreement) of the Foreign
Guarantors. In addition, each Foreign Guarantor confirms that its guaranty of
the Credit Party Obligations pursuant to the Credit Documents remains binding in
full force and effect before and after giving effect to this Amendment, and
further confirms and ratifies that all security interests granted to Agent
pursuant to the Security Documents to secure, inter alia, the Credit Party
Obligations, remain binding and in full force and effect before and after giving
effect to this Amendment.



    FOREIGN GUARANTORS:

LIONBRIDGE INTERNATIONAL,
a company formed under the laws of Ireland

By:/ By: /s/      Rory J. Cowan, Director



    LIONBRIDGE LUXEMBOURG S.a.r.l.,

a company formed under the laws of Luxembourg

By: Paul S. Kohout, Type A Manager

Acknowledged, accepted and agreed:

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent and as Lender

By: /s/ Manuel Burgueno, Vice President

